Citation Nr: 0620161	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from November 
1976 to April 1980, April 1980 to April 1984, and September 
1986 to April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark New Jersey.  In July 2003, the RO denied the claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

The Board points out that in correspondence dated in July 
2004, the veteran essentially claims entitlement to service 
connection for a bilateral foot condition.  To date, there 
has been no development action on this claim.  Accordingly, 
this matter is referred to the RO for the appropriate action.  


FINDINGS OF FACT

The record does not contain a probative medical opinion 
demonstrating that the veteran is currently diagnosed as 
having posttraumatic stress disorder in accordance with the 
criteria listed under 38 C.F.R. § 4.125, which is related to 
a verified in-service stressor.  


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by the veteran's period of service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claim of entitlement to posttraumatic stress 
disorder (PTSD), but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in the event that the 
claim is granted.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist in July 2002, prior to the RO's July 2003 
initial unfavorable decision.  Therefore, there is no defect 
with respect to the timing of the VCAA notice letter.  

The Board concludes that the discussions contained in the 
correspondence issued in July 2002, which pertains to the 
requirements of VCAA and VA's duty to assist, informed the 
veteran of the information and evidence necessary to 
substantiate the claim and complied with VA's notification 
requirements.  The correspondence pertaining to VCAA 
specifically informed the veteran of what he should do in 
support of the claim, where to send the evidence, and what he 
should do if he had questions or needed assistance and what 
VA would do to assist him.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was also informed to 
essentially submit everything in his possession with regard 
to establishing evidence that is necessary to substantiate 
the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notice.  Specifically, VA has 
associated with the claim file the veteran's service medical 
records and VA examination reports.  The veteran has not 
identified any additional evidence pertinent to the claims, 
which is not already associated with the claims file, and 
there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

On the veteran's application for compensation, he indicates 
that he began to have psychiatric problems while on active 
duty service in May 1996.  On the Posttraumatic Stress 
Questionnaire form, the veteran maintains that he served in a 
security guard capacity in Desert Storm.  He maintains that 
he spent 6 months in a combat zone; however, he expressly 
maintains that he did not participate in combat.  

During a 6 month period, he experienced stress and tension 
with no outlet.  He expressed dissatisfaction with the 
abilities of his fellow servicemen.  It is his contention 
that he loss his peace of mind, ability to perform his job, 
finances, and the ability to have a normal relationship.  It 
is also his contention that he has loss the desire to have 
sex as a result of his service, and that engaging in sex now 
involves violence.  The veteran also stated that he has 
discussed the aforementioned concerns with his chaplain, a 
physician, and his mother.  He claims that these individuals 
are the only individuals with whom he trusted with such 
information.  He has not maintained that he received medical 
treatment for symptoms associated with PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for PTSD, the 
following must be present: medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Service medical records show that on enlistment examination, 
dated in August 1976, the veteran did not have any 
psychiatric complaints.  He was not diagnosed as having a 
psychiatric disability.  During the November 1998 retirement 
examination, the examiner stated that the examination was 
normal, there were no complaints, and that the veteran was 
fit for retirement.  Service personnel records are negative 
for any evidence of participation in combat during service or 
psychiatric problems.  

The post-service medical records associated with the claims 
file include VA examination reports, dated in September 2002, 
December 2002, and November 2003; the medical treatment 
records from the Branch Medical Clinic, dated through April 
2000; and a completed PTSD Questionnaire form.  

On VA examination, dated in September 2002, the examiner 
reported the veteran's history in the service and the 
veteran's claimed stressors.  The veteran apparently related 
that he was assigned to a security prison in Bahrain and that 
he was tense the entire time he was there.  He also related 
that other soldiers made it difficult for him to perform his 
duties.  The examiner noted that the veteran did not have a 
history which was significant for psychiatric treatment.  

The veteran further related that he experienced a marked 
decrease in his libido ever since he returned from the 
service.  He stated that he has completely loss interest in 
sex and claims to be irritable, hypervigilant, and easily 
startled.  The examiner diagnosed the veteran as having PTSD, 
with a Global Assessment of Functioning (GAF) score of 50.  

On VA examination, dated in December 2002, the examiner 
stated that the claims file was reviewed and that the veteran 
is a reliable historian.  The examination report shows that 
the veteran related that prior to enlisting in the service, 
he engaged in substantial and frequent sexual intercourse 
with his girlfriend, and the frequency and intensity of his 
desire for sexual intercourse changed after he returned from 
service after not having engaged in sexual intercourse for 
several months.  The veteran related that he now enjoys sex 
when the experience is preceded or accompanied by violence.  

The examiner performed a full mental disorder examination, to 
include a mental status examination.  The examiner discussed 
the veteran's psychiatric, occupational, adult social, 
medical family psychiatric, substance abuse, legal, and 
personal histories.  The veteran's social and industrial 
functioning was also addressed.  The examiner concluded that 
the veteran has not shown a reduction in interest in sexual 
intercourse, but rather has shown an increase in interest in 
sexual intercourse which requires psychological and physical 
suffering of his female partners.  The examiner diagnosed the 
veteran as having sexual sadism with a GAF score of 75.  He 
opined that the veteran does not show decreased sexual 
desire. Instead, the veteran shows a substantial increase in 
sadistic sexual acts, and a desire for these acts with a high 
degree of frequency.  

On VA examination, dated in November 2003, the examiner 
stated that the claims file was unavailable for review.  The 
veteran stated that he did not actually witness any 
casualties, instead he felt stressed out because of the very 
fact that he was in Desert Strom.  He related that he became 
sexually frustrated while he was in the service.  After 
service, he had feelings of hurting women during sex.  A full 
psychiatric examination, to include a mental status 
examination was performed.  The examiner concluded that the 
veteran has symptoms of a sexual disorder; the veteran is 
diagnosed as having sexual sadism.  The examiner expressly 
stated that the veteran does not have any clear-cut symptoms 
of PTSD.  

At the outset, the Board notes that the veteran did not serve 
in combat during his period of service, and he does not claim 
to have served in combat.  In view of the foregoing evidence, 
the determinative issue is whether the veteran is currently 
diagnosed as having PTSD in accordance with 38 C.F.R. 
§ 4.125(a), or otherwise, which is related to a verified in-
service stressor.  In this regard, the Board observes that 
the evidence does in fact include a PTSD diagnosis.  The 
September 2002 VA examination report shows that the veteran 
is diagnosed as having PTSD, VA examination reports dated in 
December 2002 and November 2003, however, do not show that 
the veteran is diagnosed as having PTSD.  Instead, the 
examiners state that the veteran is diagnosed as having 
sexual sadism.  

The United States Court of Appeals for Veterans Claims 
(Court) has offered guidance on the assessment of the 
probative value of medical opinion evidence.  The Court has 
held that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support the opinion."  
Further, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Winsett v. West, 11 Vet. App. 420 
(1998).  In doing so, the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so. Evans, supra, at 30; Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

The Board initially concludes that the opinion contained in 
the September 2002 VA examination report is not supported by 
the evidence of record.  Moreover, the examiner did not offer 
a rationale as to how he arrived at his diagnosis of PTSD.  
For example, there is no indication that the veteran has ever 
received post-service treatment for symptoms associated with 
PTSD and there is no notation regarding the identification of 
a stressor or trauma which may have resulted in PTSD.  The 
examiner did not make reference to any stressing event, in-
service or otherwise, which may have resulted in PTSD.  

Also note that during the November 2003 VA examination, the 
veteran denied having any persistent symptoms of depression 
or anxiety.  The examiner only found psychiatric symptoms 
which are consistent with sexual sadism and antisocial 
personality disorder.  There are no psychiatric symptoms 
within the medical record which are consistent with a 
diagnosis of PTSD.  Thus, the probative value of the 
September 2002 VA opinion is diminished for the 
aforementioned reasons. 

The Board favors the December 2002 and November 2003 VA 
examinations.  Note that there is no evidence of a verified 
in-service stressor.  In fact, the veteran does not allege 
that he suffered from a stressing event during his period of 
service; he only states that he experienced tension and 
sexual frustration.  He admitted during VA examination that 
he did not witness any casualties during his period of 
service, and he essentially identifies loss of sexual desire 
as a result of service as a stressor.  He stated in his PTSD 
Questionnaire that he now engages in sex which involves 
violence.  Further his post-service psychiatric symptoms have 
been associated with a sexual disorder on two occasions.  
Thus, the November 2002 and December 2003 VA examinations 
provide diagnoses (i.e., sexual sadism) which are supported 
by the evidence of record.  

In any event, there is no opinion in the claims file which 
relates a current diagnosis of PTSD to a verified in service 
stressor.  Accordingly, because there is no evidence of an 
opinion indicating that the veteran is currently diagnosed as 
having PTSD, which is related to a verified in-service 
stressor, the Board concludes that entitlement to service 
connection is not warranted for PTSD.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from PTSD, as a result 
of his periods of active service.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


